DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The specification objection has been withdrawn.
The drawing objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 5-9, 11-14 are allowed.  
Claims 1, 2, 5-9, 11-14; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the control parameter is set to the register of the converter while the analog control loop is selected by the first mode switching circuit, wherein the digital control loop comprises: a compensation circuit that is characterized by the control parameter from the register, and is supplied a digital signal corresponding to an error between the output voltage of the converter and a reference voltage; and a first comparator that compares a comparison signal that changes over time, and outputs a PWM signal, wherein the analog control loop comprises a second comparator that compares an analog signal corresponding to the error and a predetermined threshold, and outputs a PFM signal, and wherein the PWM signal and the PFM signal are selected by the first mode switching circuit.

Claim 9: wherein the converter comprises: a digital control loop comprising: a compensation circuit that is characterized by the control parameter, and is supplied a digital signal corresponding to an error between an output voltage at the second external terminal and a reference voltage; and a first comparator that compares an output of the compensation circuit and a comparison signal that changes over time, and outputs a PWM signal; an analog control loop comprising a second comparator that compares an analog signal corresponding to the error and a predetermined threshold, and outputs a PFM signal; and a mode switching circuit that is coupled to the digital control loop and the analog control loop, and is configured to select between the PWM signal and the PFM signal by a mode switch signal, and to output as an output of the converter.

Claim 12 when a voltage value of the power supply voltage generated based on the output of the converter reaches a predetermined value, i) the PFM signal is selected by the mode switch signal and ii) the power supply voltage is generated based on the selected PFM signal, wherein the control method further comprises transferring the control parameter stored in the non-volatile storage device is to the compensation circuit, while the power supply voltage is generated based on the PFM signal, and wherein, after the control parameter is transferred to the compensation circuit, i) the PWM signal is selected by the mode switching circuit and ii) the power supply voltage is generated based on the PWM signal.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839